UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 15-7707


TIMOTHY GREEN,

                 Plaintiff - Appellant,

          v.

LT.    FRANKLIN  RICHARDSON,   JR.;   NURSE   PRATT;   NURSE
PRACTITIONER RABON; NURSE FRANKLIN; NURSE MOODY; NURSE KAREN
COOPER; OFC. THOMPSON, SMU; SGT. PRICE; OFC. CAIN; LT.
JENKINS; OFC. FARMER; OFC. MICKENS; SGT. DEMAYRIE, SMU;
NURSE JONES; MEDICAL MANAGEMENT COMPANY, Whom agency is
contracted with SCDC; HEAD DOCTOR, at Headquarters and
Staff,

                 Defendants – Appellees,

          and

SCDC; NURSE AND MEDICAL UNIT LEE CORRECTIONAL INSTITUTION,

                 Defendants.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. Kevin Frank McDonald, Magistrate
Judge; Mary G. Lewis, District Judge. (6:14-cv-02595-MGL)


Submitted:   April 21, 2016                  Decided:   April 25, 2016


Before WILKINSON, KING, and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.
Timothy F. Green, Appellant Pro Se.    David Cornwell Holler, G.
Murrell Smith, Jr., LEE ERTER WILSON HOLLER & SMITH, LLC,
Sumter, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

       Timothy Green seeks to appeal the district court’s order

adopting       the      magistrate      judge’s         recommendation         to    grant

Defendants summary judgment in Green’s 42 U.S.C. § 1983 (2012)

civil       rights     action.     We    dismiss        the   appeal     for     lack     of

jurisdiction because the notice of appeal was not timely filed.

       Parties        are   accorded    30       days   after    the    entry       of   the

district court’s final judgment or order to note an appeal, Fed.

R. App. P. 4(a)(1)(A), unless the district court extends the

appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).                            “[T]he timely

filing of a notice of appeal in a civil case is a jurisdictional

requirement.”          Bowles v. Russell, 551 U.S. 205, 214 (2007).

       The    district      court’s     final      judgment     was    entered      on   the

docket on July 22, 2015.             The notice of appeal was filed, at the

earliest, on October 1, 2015. *                  Because Green failed to file a

timely notice of appeal or to obtain an extension or reopening

of the appeal period, we dismiss the appeal.                          We dispense with

oral       argument    because   the     facts      and    legal      contentions        are



       *
       To establish the date of filing, we rely on the date stamp
on the envelope reflecting the prison mailroom’s receipt of the
notice of appeal, as this is the earliest date the notice of
appeal could have been properly delivered to prison officials
for mailing to the court.     Fed. R. App. P. 4(c); Houston v.
Lack, 487 U.S. 266 (1988).



                                             3
adequately   presented   in   the   materials   before   this   court   and

argument would not aid the decisional process.



                                                                DISMISSED




                                     4